882




           OFFICE   OF THE ATTORNEY      GENERAL     OF TEXAS
                                AUSTIN




&onorable U. A. Davis
Btats Registrar
Tour      State Board of Health
Au&in,      Texas




              You have    ro                       of this department
ou a:ix questions     r                            tion of llle$itlmate




                                          rsoordsd    or aevti-




              “(2)L..iIkthat provision retroaatlve, and doer
         It apply to a birth rcgfstsred  prior to the paar-
         age of H. is. 1977
               “(3)       Shouid the County Judge, In aoaslderlng
         a certificate       ftled under the prorisrons of Sea.
         15, as amended, (1943), asoertaln whether the ohlld
         was or wa8 not legitfmate prior to the approval of
         the cortificete?
                                                                        885



Bonorable   Y. A. Darla,   paBe 2


            ‘(4)  Would the provlalona  of this Amendment
      be tiolated it the item of legltimaoy be marked
      out on the present form and used for the reglstra-
      tion of an illegitimate   birth.
             '(5)   Slnoe more than 95% of the blrths       that
      are reglatared  are legitimate, would a birth oertl-
      float4  upon vhioh no atatemeat 0r the legitimaoy
      appeared 5.ndloate   that the birth    was lllegltieete?"
             (6)"Should a birth reoord rhiah does not
      make rry ltateaent aa to the leg~timaey   of the
      ohlld, and no name or other item8 IdentlSylng the
      rather, be accepted by the County Court, and ii
      aooepted by the Court and forvarded   to the State
      Bureau, should a oertlfied  00~9 of that reoord be
      iaaued uhen ordered b9 a Distriot Court?*
           We believe that that ortlon of Xouse Bill Bo. 197
at the Regular Seaalon of the 4 8 th Iagialature, quoted by you,
la so olearly unaonatftutlonal aa to render uaeleaa sag ana-
ver to four queatlons relating to it8 appliaation.
          Prior to the paaaago of thla Aot, the only provi-
aion of the Vital Statiatlos  frv of Texas aontalnlng an9 rea-
triotlon oimparable  to the one quoted by you Yea aa follovar
            %elther the State Registrar nor any looal
      registrar   ehell issue a certified    copy of an9 birth
      or death ‘eertlfloate    wherein a ohlld or en adult
      la atated to be illegitimate,     unleaa such aertl-
      ffed 00~9 la ordered b a oourt of oompe&ent jur-
      ladlotion.'     (Artiole 1477, Rule 47a (25), V,A,C.S.)
            But this new provfafo5 goea moh farther, aud even
prohibita   an9 indication of lllegitiraaay ln the reoord itself.
          Seatlon 35 of &tlole      III     of the Constitution    of
Texas provider ;
            "Ho bill . . . shall aontain more than one
      lubjeot,  vhioh ahall be expreaaed ln it8 title.
      But ir an9 aubjeot &tell be embraoed in an lot,
      vhlch ahall not be expreaaed 1n the title,   euah
      aot ahall be void only ar to 80 muah thereof aa
      shall not be 80 expreaaed."
                                                                           -
                                                                      Y




                                                                     884


Xonorable Y. A, Davis, page 3


          The title   of raid   blouse 8111 197 la aa fOllOQ81
           “AH ACT to amend Section 18, Chapter 41, &a
     of the First Called 3easion of the Fortieth Legis-
     lature, aa amended~by Seatloa 2, Bou8e Bill Ao.
     614, Aots of the Regular Seaalon of the Porty-
     alath Legislature,   as amended by Seotlon 1, Rouse
     Bill Ho. 974, Chapter 564, Aotr of the Regular
     Saraion OS the Forty-seventh     Le tl.dcre,   as
     emtided by SeutLon 1, Eouae Bil-? Ho, 624, Chap-
     ter 525, Aata of the Reguler 3esaioa of’ the Borty-
     seventh Leglalature,   lo as .to provlda for unliora
     fees to be oharged for the laausuae of delaytd
     birth and death ~ertifluatea    by the Probato
     Court, Clerk thereof, arrd the State Reglatrar~
     aml to provide   ‘Wet my cltixen    of’ Taxer wishing
     to file the record of any birth or death ooourring
     inside the State of Taxaa nob previously regla-
     tered, may aubmlt auoh record to the Probate
     Court in the county where. such blcth or death
     occurredi to provide 4~19aftisen of the State
     of Texoa wishing to file the reoord of any birth
     or death ooourring outside the State of Texas
     not previously  registered may submit such reaord
     to the Probate Court in the county where he re-
     alder; and deolarlng an emergenoy.’
           It will be noted that,  vhile this title  goes beyond
a mere statement OS a purpose to amnd the previous acts of
the Legislature named therein, and attempts to specify the
things for wbioh it provldea, yet it la not ao uritten aa to
put a le~iafator   on aotlce that one of the speoliia provisions
of t&e Act (and one new to the 1aU of Texas) prchlbita the use
of a form for reaordln$ births whiah mey indicate thet any
such birth was lllegttimate.
           In our Opinion 80.0-25, Ye held uneonatitutlonal
en act vhloh provided    for the payncnt oi half-fees   to “off+
care and vltnessea” in eertain    mfsdemetior aaaea, because the
title o? the Act stated only tbet it related to rcea paid
~conatablrs. ” That opinion, end the authorities      therein olt-
ad, are, so applicable to the instant ceae, that ue take the
llbertq of quotintog from it St lengtht
                                                              ass
Honorable N. A. JBvl8,   pago 4



          ". . . .

           "It ha8 been aon818tently held by all of our
     appellate oourts that a tit10 or oaptlon exprersiq
     8 purpore to 8mend a rtatute in a certain 98rtiou-
     lu 1s deoeptioe and Isi8leadlng in 80 tar a8 the
     body Of the aOt purport8    to amend the prior &V in
     other partlaularr.     39 Tax. Jur. 104. While it I8
     true, as stated tn paragraph 48, p. 102 or 39 Ter.
     Jur.2 Wm title or an aaendatory lot 18 ordinarily
     8urriant      to allow an naendment  geman to the
     8ubjeot 0r the origina I rtatute, ir it pro9erlr
     rpeallleo    the ahapter and 8eatlOa. or the revl8lon
     and srtiale,    to be 8awutod;~ the 88ma authorit
     further 8tater the lavt
          **speoirloatioq  0r rmd 0r atmndrPsnt.-
           “‘In addition to~h?i?it%iiient Of 8 pwp08e
     to amend a given lnu or provlrion,    a title m8 agp
     OifJ the nature of the amendment   nna vheFi doe.
     80 thfi?itE --
     --                   m murt oonfo='--        - -

          ‘Among the many oaror alted in rupport of the
     text 18 to be round the ease or Katl: V8r state, 54
     SW (2nd) 130, In that 0186, the aaptlon read8 as
     r0ii0w8 t

          “An aat to amend Se&ion 14, Artiolo 7047, or
     the Revlred Civil Statute8 or 1925, relatln to
     bnd imposing    an ooaupation tax on money
                                            -----Id--
                                                  n era and
     darinlng wuw    and providing for Qartain erasptloru,
     and declaring   an emerge:.oy.’
           “The body of the bill propoasd to plme a tax
     on Boner lender8,  but the 8eotlon ot th8 rtatute to
     be amended vaa one taxing ‘loan brokerr’.    The court
     held the amendatory aat void.    In tho oourao of the
     oplnlon othe oourt 8ald;
            *‘In rtatlng the prlnolpler from vhiGh ft my
     be  detormlned whether thr tltlo to a bill meet8 tho
     requirement 0r neation 35, drtiala      3, 0r th0 con-
     8tltutlon,    YO 6re not to be underrtood a8 holding
     that the titlo    or an aot amendatory or an srtlolo
     in a oode, such a8 our Revired Statuter, 18 inruf-
     ridea      ii it doe.9 no more than rarer to the oodo
 .
                                                                  886


Bonorablo U. A. ~vir,       p6go 5


     and the nuab~r of tho brtiQl0      themin.     Tha OOUPtS
     or thin Stat0 have hold that    a   r8forenoo to a num-
     ber ot an artlok      in a Code, Such 88 Our Revlssd
     StatUteS,   I8 SUrrlOiO5t ~JI th8 title Or a%i4Ot
     aamndatory thOrooi, to allow auy aemndwnt ger~mbn0
     to tho 8ubjOOt troatod in the art1010 rorerrod to.
     English & Boottlah-Annrioan MOrt. & Inv. CO. v,
     Rardy, 93 Tex. 289, 55 SN 169; Stato v. #oCrscicsn,
     42 Tex. 334.    Tho reason ror th0 holding appears
     to bo that th0 nAming Or the artfalo       to tn rprSiId-
     ed dlreota attention to all Or th0 ~l’OVi8iOn8
     therein, aa the rubjoat of the amending lot, and
     that suoh provl8lon aan b0 aroertalned       by read-
     lng the artlolo to bc amended.       However, when the
     bgirlaturo    rortrlotr   th0 title 0r an ammdator
     act by reiorenae to tho number in the oode ot t
     Srtlole a?86 UOd. and anuounoo8 Its Durpo80 to deal
     with th0 o~k.inalbill      in re8Doot to Dartlaular
     matters therein it 18 bound to gwern itself           -
     oordlnnly. and koeo within what itself        dOalar$
     would be tho liIIlit8 Oi LtS D,rODOSOd    a0tiOIi. guther-
         d Statutory Conrtructlon (2d Ed .J V01. 1. Sea,
            3tate v8~hmrioan bkigar~Rer93& Co., 106 La.
553, 31 so. 181, 106.'
            .
            .   .   .   l



          “The trU8 rUh in ruoh OaSOSa8 Y8 have here
     pre8OatOd is ruaoinctly stated in Texar Jurlrprud-
     Onae, as rOliOvS$
          ‘Wwther    a tit10 18 oompr8hen8ivr or rortrl.at-
     ed, OXprOSSOdin gcnoral +aPS Or 111th partiaular-
     lty, it must be in agroomont and oonforralty, and
     not at V’Wi5~Nrs, with the SUbjoCt Or th8 hgiSl8-
     tion. . . i h tit-l,   18 dOOeptiv0, ial  oP PLiS-
     leading ii lt dirguiser the tru0 purpose or the
     not and ilnpOPt8 l SUbJOOt dirrOr0nt rroa that to
     whioh the aut rOlatm. and uhether or not a title
     StOtSS the gOIiOPa19UP908. Or tho aOt, It 18 Pia-
     idbg    ir it 8t8bIB8 SptOiriO pUrpOOO8in Such
     lMIllk8r88 to dOnOOal Othbl’ 9lW908OS not Stated.’

          “(39 Tox. Jur. 100, citing Bitter v. Bcxrr
     County, 11 BY (la) 163, and OthaP CaSeS.)
goaorable   U. A. Davis,   page 6


           "The original 0 inloo in the ease 0r ltr parts
     E$ut8111, 38 SH (2d? 803, held the attempted amond-
     story SOt invalid, and on SUbSOqWot motlOM for
     fzpv~8ing 811 tWbO~8 Or th0 00-t OXp4JSSOd them-
            . Said tho oourt through Judge I&timorol
           "'hll -VA JMSSOd by the k@ShtWe          Or t.hiS
     State orLglnat8 la blllr,    Upon laoh oi whloh must
     appear a aaption or title,    and Seotlon 35, hrt. 3
     of out Coastitutlon iorblds that any bill,       vith
     oortah oxaoptlona      ohall ooatala aoro tbm on4
     SUbjO%t, vhioh Sh8i1 b o~orood        ia it8 tith.
     It has beoa held br the court8 that whoa the ex-
     ~e88 vorbiaga Or such tit10 linrit8 onb r~Stl“iQt.8
     tho 9W9080 Or the bill,     q   StteIII9t to lOglSklt0
     OtherWi8~ Fn 8Uch bfllmriant     rrofa the pW'pO80
     prerorlbad,    i8 in exae44 0r the 1egl41at1v0 paver,
     and that A 18P SUbjQUt t0 this OOm9lalnt iS UA-
     conrtltutlonal.~
             'The aaptlon of tho ammdatorg act hero under
     conrlderatioa    lndtoatsd the 9~r9080 or tho bill
     related to ona Si.4510 thing, l.o.,     to the feO8
     9aid oon8tabler.      The tramore 0r the bill thus in-
     rormed the publla and theLr rellou l4gi8lator8
     that the pUr908e 0r the bill war to arreot the
     feO8 of aonrtabler     only.   In the body or the bill
     substantial change8 vero made      arrwm.0g all roe
     orflcers.     All of them would be oatltlsd to hali
     their costs in all their mi8deme8nor oa868, ex-
     copt thoao di8lal88od,    and mama vould bo 9ald by
     ~8varlou8      0ountlO8,  unla8a paid by tho dofond-
           .
           "The Suprome Court in the ease or Yard Cattlo
     & Parturo 00. v. Carpenter. 200 Sli 521, Wherein an
     aot Of the Thirty-Third fsgl8latkWe (1913) 188 ln-
     volvod, reiured to ranatlon an amaadaent to Artl-
     ale 7235, R. C. S., exoludlng Xatagorda County
     rrom a list or laumratrd oountict8entitled to la-
     voke tho 8tOGk hV.    Such lo tomittsd nstagorda
     County under a aaptlon lnaludlng othernamed coun-
     tiea.   Chief Justloo Pht11ipS uaad the rOllOWg
     languagei
                                                                   888




Boaorablo li. A. DaVl8, pago 7


            "'lhr purpO80 Or the OOMtitUtiOMi      PrOViSlCn
     la r48peot to tho~titlo or logi8lat1v4      aotr 18 well
     und4rstood.    It 18 that by mans of the title tho
     lOBiSht0~ lEaYbo rOS8OMblY aDpr184d Of the SQODe
       I the bill SO that SWDri84 and fraud in lOBiSlU-
     &on may b wevont4d.       True, aooordlng to provlour
     a40i810n8 zr thf8 OOUTt, ir th0 tit10 had O&p do-
     oluod that th4 ptlrpO84 Of the aOt Van to 8m4nd
     artlolo 7235 or the R4vl8ed Statutes, it would
     bov0 lup p o r an toSot
                          d amending the artlOlo 80 as
     to omit Hatagorda County. But with thirr tit14
     anaounoing, as it dobe, that the art1010 Was to
     bo anendod In a partioulu    Yay, no lsgislator
     uould rrasonably havr aonoolved that it ma@ to
     bo amended in another vay lx8Otly contrary to
     that   stated.  This la a oaso illustrating     the
     vlddom and Justla8 of th4 oonatitutlonal      prov1-
     81On.'
          'For addltlonal    08898 and authorltler      on this
     propo8ltLoa, a001
          "guthorland on Statutory Construotion (1st
     Rd.) Sea. 90, pa 99.
          '39 Trx. Jur., sea. 48, 9. 102, et 84Q.
          'H0h8an v* Widen & Sutherland (Clv. App.)
     158 sU 571 (vrlt 0r error  roiured
          "Bwxusbttv. Stato, 42 SU (26
          Rlia&lton v. Rallvap Go,, 283 SU 75
          'Arnold v. L8owd,    273 BU 799
          "Bitter v. B4x8r Cbunty (Tex. Coma. App.)
     11 SW (ad) 163
          Vulr Roduot1on co. v. Garrett (Tel. Comm.
     App.) 24 SU (26) 389.
           1).   . . l


           mTho       0r 8 statute
                  Q,gtls              haa no lnawzq       roroo.
     Vhsn tho body and thr tltlo     are in aonfliot,     th4
     latter lW8t yi4ld. . . lI
          In view 0r the abovo rules, therefOre, it 18 our
oplnlon that that part Of said HOuee Bill NO, 197 vhioh pro-
vider that 'no pr48orlbed form for reaordlng birth cartilloates
                                                                   889’


Bonorable it. A. ikwlr,   page 8


shall indicate that any birth reoorded or oertifhd     wan ll-
legitimate’ 18 invalid    h4vlng been pawed in oontraventlon
or %GtLOli  35 or hrtioie III of the Texas CoIl8titution.
                                          Very truly   yourr
                                     ATTaflrn o-        w mxA3



                                                    u. RI hllen
                                                       b88i8tWlt